Title: From Thomas Jefferson to David Rittenhouse, 7 January 1793
From: Jefferson, Thomas
To: Rittenhouse, David



Jan. 7. 1793.

Th: Jefferson, beginning to pack his useless furniture, finds nothing more so than the article he now sends to Mr. Rittenhouse. He wishes he could propose it to his acceptance for a better reason: but if two bad reasons will make one good one, to that of the uselessness of the thing he will add (what will be equally useless to him) the sincere affection of the giver; as a testimony of which he desires Mr. Rittenhouse to give it house-room.
